NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                  ALEX ANTHONY MADRID, Petitioner,

                                        v.

THE HONORABLE KAREN MULLINS, Judge of the SUPERIOR COURT
 OF THE STATE OF ARIZONA, in and for the County of MARICOPA,
                      Respondent Judge,

  STATE OF ARIZONA ex rel. WILLIAM MONTGOMERY, Maricopa
             County Attorney, Real Party in Interest.

                             No. 1 CA-SA 14-0081
                              FILED 05-29-2014


           Appeal from the Superior Court in Maricopa County
                         CR2013-458974-001 SE
                The Honorable Karen A. Mullins, Judge

             JURISDICTION ACCEPTED, RELIEF DENIED


                                   COUNSEL

Maricopa County Public Defender’s Office, Phoenix
By Bobbi Falduto, David J. Teel
Counsel for Petitioner

Maricopa County Attorney’s Office,Phoenix
By Diane Meloche
Counsel for Real Party in Interest
                   MADRID v. HON MULLINS/STATE
                        Decision of the Court



                            DECISION ORDER

Presiding Judge John C. Gemmill delivered the decision of the Court, in
which Judge Peter B. Swann and Judge Patricia A. Orozco joined.


G E M M I L L, Judge:

¶1      Petitioner Alex Anthony Madrid seeks special action review of the
superior court’s order denying his motion to remand this matter to the grand
jury for a new determination of probable cause. After consideration of the
petition for special action, response, and reply, this court concludes that
special action jurisdiction is appropriately exercised in this matter and that
the superior court did not abuse its discretion in denying Petitioner’s motion
to remand. Accordingly,

¶2     IT IS ORDERED accepting special action jurisdiction in this matter
but denying relief.




                                  :gsh




                                      2